BALDWIN, J.
(dissenting).
I voted in the minority in this case, although I cannot dissent very heartily in this bald and extreme case, so forcibly stated and argued by Judge Caldwell. Still,, the decision seems to me contrary to principle and dangerous in precedent. In this case it is conceded that the plaintiff has no right to the light and air over the premises of the defendant, and that no right of hers is infringed upon.
Yet she must have a clear, right to the injunction, or it should not be granted. Spangler v. Cleveland, 43 O. S., 526.
Indeed, giving a remedy is establishing a right and protecting- it.
The plaintiff’s case, baldly stated, appeals strongly to sympathy, but it may be remembered that if she suffers by loss of light and air, she or her predecessors built upon the boundary line, in such a manner as made those premises dependent upon defendant for the enjoyment of light and air.
If the wrongs inflicted upon plaintiff are so clear as to entitle her to an injunction, her damages from the act of the defendant (substantial, no doubt), ought to be recoverable before a jury.
My sympathy at first was with plaintiff, but it seemed to me, on reflection, that to make the right of plaintiff to the enjoyment of that light and air, (to which she had confessedly no right), dependent upon the motives of defendant, to be determined by a preponderance of the evidence before either court or jury, might well lead, especially before sympathizing juries, to danger and to the practical partial overruling of the doctrine that there is no right of prescription or use to the light and air over adjoining premises, Mullen v. Stricker, 19 O. S., 135, and even lessening to' a minimum the period of prescription.
Indeed, it seems to me that the supreme court gave intimation of opinion when in the case already referred to, Frazier v. Brown, 12 O. S., 294, 311, the court say, at the close of the opinion:
“And as an act, unlawful in itself, resulting in an injury to another, whatever may have been the motive with which it was done, is none the less the subject of redress; so the act , done, to-wit, the using of one’s own property, being lawful in itself, the motive with which it is done — whatever it may be as a matter of conscience — is in law a matter of indifference.”